Citation Nr: 9909654	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  97-32 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a right leg 
disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Hickey, Counsel



INTRODUCTION

The appellant had active, uncharacterized, service from March 
21, 1994, to May 23, 1994.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the March 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied entitlement to service connection for 
a low back disorder and a right leg disorder.  Following 
issuance of a statement of the case, the case was transferred 
to the RO in Winston-Salem, North Carolina.


REMAND

Of record is a VA Form 21-22, Appointment of Veteran's 
Service Organization as Claimant's Representative, in favor 
of the Oklahoma Department of Veterans Affairs, which was 
executed by the appellant in June 1996, and has not been 
revoked.  In May 1997, the appellant advised the RO in 
Muskogee of her plans to relocate to North Carolina and 
requested information regarding the continuance of her 
appeal.  In October 1997, the Muskogee RO issued a statement 
of the case and a copy thereof was forwarded to the 
accredited representative.  In August 1998, the veteran's 
records were permanently transferred to the Winston-Salem RO, 
but it does not appear from the record what attempts, if any, 
were made to ensure that the appellant was represented.  

The record is unclear with regard to whether the RO in 
Winston-Salem attempted to obtain a statement from the 
accredited representative in this case, at the time the 
appeal was certified to the Board in October 1998.  The VA 
Form 8, Certification of Appeal, contains an entry that the 
Accredited Representative was not located at this station as 
an explanation of why a VA Form 646, Statement of Accredited 
Representative in Appealed Case, is not of record.  

Inasmuch as the appellant has indicated her desire for 
representation, she is entitled to have a representative of 
her choice to submit a statement in support of her appeal.  


Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Oklahoma 
Department of Veterans Affairs and 
ascertain whether that organization will 
still represent the veteran despite the 
move to another state.  If so, that 
organization should be given the 
opportunity to provide a Statement of 
Accredited Representative in support of 
the appeal.  If not, the veteran should 
be so informed and given the opportunity 
to obtain other representation.

2.  Thereafter, the RO should review the 
appellant's claim on the basis of the 
full record after any additional 
presentation made by a representative.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 3 -


